[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 09-13155                ELEVENTH CIRCUIT
                         Non-Argument Calendar           NOVEMBER 17, 2010
                       ________________________               JOHN LEY
                                                               CLERK
                    D. C. Docket No. 08-20936-CV-UU

WILLIAM SIMS,

                                                           Plaintiff-Appellant,

                                  versus

HIEP NGUYEN,
Chief Health Officer,
STEVEN SINGER,
JOHN DOE,#1-6,
MD JULIO POVEDA,
Chief Health Officer,
CRISSANDRA ARREOLA,
et al.,

                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                           (November 17, 2010)

Before BARKETT, HULL and MARCUS, Circuit Judges.
PER CURIAM:

       William Sims, a Florida state prisoner proceeding through counsel, appeals

the district court’s final order granting summary judgment against Sims in his 42

U.S.C. § 1983 civil rights action, alleging deliberate indifference to serious

medical needs regarding his prostate cancer. On appeal, Sims argues that: (1) the

district court erred in granting summary judgment based on Sims’s failure to

exhaust administrative remedies pursuant to 42 U.S.C. § 1997e(a) since “it is quite

possible that Mr. Sims had in fact exhausted his administrative remedies”; and (2)

the district court abused its discretion in refusing to appoint counsel for Sims.

After careful review, we affirm.1

       1
          Sims also argues that the district court improperly dismissed numerous other defendants
and claims for failure to state a claim upon which relief could be granted. However, Sims did
not include in any notice of appeal the earlier district court order dismissing those defendants
and claims (dated October 9, 2008); he only provided that he was appealing the May 26, 2009
order. Where an “appellant notices the appeal of a specified judgment only . . . this court has no
jurisdiction to review other judgments or issues which are not expressly referred to and which
are not impliedly intended for appeal.” Whetstone Candy Co., Inc. v. Kraft Foods, Inc., 351
F.3d 1067, 1079-80 (11th Cir. 2003) (quotations omitted). While “it is well settled that an
appeal is not lost if a mistake is made in designating the judgment appealed from where it is
clear that the overriding intent was effectively to appeal,” KH Outdoor, LLC v. City of
Trussville, 465 F.3d 1256, 1260 (11th Cir. 2006), and while we construe pro se pleadings
liberally, Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir.1998), there is absolutely
no indication in Sims’s notice of appeal that he intended to appeal the October district court
order. Indeed, Sims never filed objections to the magistrate judge’s report and recommendation
affirmed in that order, and did not name any of these other defendants in the notice of appeal.
Moreover, the dismissed parties have not participated in this appeal, nor in the lower court
proceedings since they were dismissed sua sponte under 28 U.S.C. § 1915(e)(2)(b)(ii). Because
Sims failed to evince any indication of his intention to appeal the October district court order, we
lack jurisdiction over this issue. See Whetstone, 351 F.3d at 1079-80.



                                                 2
       We review de novo a district court’s interpretation and application of 42

U.S.C. § 1997e(a)’s exhaustion requirement. Johnson v. Meadows, 418 F.3d 1152,

1155 (11th Cir. 2005). We also review de novo a district court’s grant of summary

judgment. Mercado v. City of Orlando, 407 F.3d 1152, 1156 (11th Cir. 2005).

Summary judgment is appropriate when the “pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.”                Id. (quoting Fed.R.Civ.P. 56(c))).

Although “[a]ll reasonable inferences arising from the evidence must be resolved

in favor of the non-movant” on a motion for summary judgment, “inferences based




         Contrary to Appellee’s claims, however, the district court did not lack jurisdiction to
vacate its May 26 order, adopting the magistrate judge’s April 23, 2009 report and
recommendation, and enter a judgment on July 20, 2009, again adopting the April 23 report and
recommendation. As the record shows, Sims filed objections to the April 23 report and
recommendation on June 3, 2009; on June 15, 2009, Sims filed a notice of appeal from the
district court’s May 26 order; on July 20, 2009, the district court entered orders vacating its May
26 order, sua sponte, and adopting the April 23 report and recommendation after considering
Sims’s objections; and on August 25, 2009, Sims submitted a prisoner consent form authorizing
the payment of the appellate filing fee from his prison account. We have held, in a related
context, that the filing of a notice of appeal does not prevent the district court from taking action
in furtherance of an appeal. Mahone v. Ray, 326 F.3d 1176, 1179 (11th Cir. 2003). Because the
district court’s July 20 order considered Sims’s objections, and then imposed an order
substantively identical to the May 26 order, the district court was merely acting in furtherance of
the appeal, see id. at 1179-80 (recognizing “power in the district court to consider on the merits,
and deny, a 60(b) motion filed after a notice of appeal, because the court’s action is in
furtherance of the appeal”), and Sims’s June 15 notice of appeal did not divest the district court
of jurisdiction. Furthermore, we construe Sims’s August 25 prisoner consent form as the
equivalent of an amended notice of appeal, Smith v. Barry, 502 U.S. 244, 248-49 (1992),
signifying that Sims timely appealed the district court’s operative, July 20, order.

                                                  3
upon speculation are not reasonable.” Marshall v. City of Cape Coral, Fla., 797

F.2d 1555, 1559 (11th Cir. 1986). We review the denial of a motion to appoint

counsel in civil cases for abuse of discretion. See Bass v. Perrin, 170 F.3d 1312,

1320 (11th Cir. 1999).

      First, we find no merit in Sims’s claim that the district court erred in

concluding that he failed to exhaust his administrative remedies under the Prison

Litigation Reform Act (“PLRA”). Procedurally, the PLRA provides: “No action

shall be brought with respect to prison conditions under section 1983 . . . . by a

prisoner . . . until such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a). This exhaustion requirement “applies to all inmate suits about

prison life, whether they involve general circumstances or particular episodes, and

whether they allege excessive force or some other wrong.” Porter v. Nussle, 534

U.S. 516, 532 (2002). “An inmate incarcerated in a state prison, thus, must first

comply with the grievance procedures established by the state department of

corrections before filing a federal lawsuit under section 1983.” Miller v. Tanner,

196 F.3d 1190, 1193 (11th Cir. 1999).

      The Supreme Court has held that the “failure to exhaust is an affirmative

defense under the PLRA, and that inmates are not required to specially plead or

demonstrate exhaustion in their complaints.” Jones v. Bock, 549 U.S. 199, 216



                                          4
(2007). A complaint may be dismissed if an affirmative defense, such as failure to

exhaust, appears on the face of the complaint.        See id. at 215.     Otherwise,

exhaustion and other affirmative defenses must be raised in a responsive pleading.

See id. at 211-14.

      The rules for Florida inmate grievances, as published in the Florida

Administrative Code, provide first for an inmate to file an Informal Grievance, see

F.A.C. § 33-103.005(1), and thereafter, if dissatisfied with the response, to file a

formal grievance at the institution, see F.A.C. § 33-103.006, et seq. Thereafter, in

the event that the inmate feels the grievance was not satisfactorily resolved during

the formal grievance procedure, he may file a Request for Administrative Remedy

or Appeal to the Office of the Secretary, see F.A.C. § 33-103.007, et seq. See

Chandler v. Crosby, 379 F.3d 1278, 1288 (11th Cir. 2004).

      In the case of medical concerns, the Florida Administrative Code provides

that the inmate may bypass use of an initial informal grievance, and begin his

medical complaint with a formal grievance at the institution.         See F.A.C. §

33-103.006(3)(e). This is known as a formal “Grievance of a Medical Nature.”

F.A.C. § 33-103.008. If the inmate is dissatisfied with the result of the medical

formal grievance (e.g., if it is denied), the Code provides that (like a non-medical

formal grievance), the inmate is authorized to appeal to the Office of the Secretary.



                                          5
See F.A.C. § 33-103.007. The Code provisions establish time frames for the filing

of informal grievances, formal grievances, and grievance appeals to the Office of

Secretary, see F.A.C. §§33-103.011(1); and specifically provides an avenue for

inmates to request extensions of time, which may be granted on an inmate’s

showing that meeting the filing deadline was not feasible, and that he made a good

faith effort to file in a timely manner. See F.A.C. § 33-103.011(2).

      As the record shows, Sims testified at his deposition that between November

2006 -- when he had a biopsy -- and March 2007 -- when he had a prostate surgery

-- he had filed four grievances “to medical.” When Sims was asked whether he

had appealed any of his grievances to the Office of the Secretary in the Central

Department of Corrections (“DOC”) Office in Tallahassee, he said he had not done

so, but had instead written a letter to Marta Villacorta, the DOC Regional Director

for Region IV. Sims explained that he did not appeal to the DOC Central Office in

Tallahassee because he “was not concerned about Tallahassee,” but rather “was

concerned about treatment.” Thus, Sims conceded that he had not appealed to the

DOC Central Office, as provided by Florida law.

      On appeal, Sims contends that “[his] case is properly seen as one stemming

from 2002” and that “it is quite possible that Mr. Sims had in fact exhausted his

administrative remedies.” Br. at 21. However, this argument was never presented



                                          6
to the district court and is therefore not preserved for review. See Tannenbaum,

148 F.3d at 1263 (11th Cir. 1998) (holding that although we are required to

liberally construe a pro se pleading, issues not raised in the district court are

deemed waived). Further, there is no record evidence that Sims ever exhausted his

administrative remedies with respect to any grievance between 2002 and 2007, and

we will not reverse the district court’s grant of summary judgment based on Sims’s

mere speculation that it is “quite possible” that he exhausted his remedies.

Marshall, 797 F.2d at 1559. Finally, we find no merit in Sims’s claim that when he

received his radical prostatectomy, “there was nothing to appeal from and the

resolution of those specific grievances completed the exhaustion.” Indeed, because

the crux of Sims’s case is that his treatment was delayed, the fact that he ultimately

received treatment does not excuse him from failing to appeal the denial of his

claims to the Office of the Secretary -- which he did not do.

      In short, Sims filed one or more formal medical grievances at the

institutional level but failed to appeal any of these grievances to the DOC Central

Office in Tallahassee before filing his § 1983 complaint. The district therefore

court properly entered summary judgment dismissing Sims’s complaint pursuant to

42 U.S.C. § 1997e(a).




                                          7
      We also reject Sims’s argument that the district court abused its discretion in

refusing to appoint counsel for Sims.         Section 1915 of Title 28 provides for

proceedings in forma pauperis, and states “[a] court may request an attorney to

represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). The

statute’s use of the word “may” “clearly connotes discretion.” Martin v. Franklin

Capital Corp., 546 U.S. 132, 136 (2005) (quoting Fogerty v. Fantasy, Inc., 510

U.S. 517, 533 (1994)). Thus, as we’ve recognized, a plaintiff in a civil rights case

has no absolute statutory or constitutional right to counsel. Poole v. Lambert, 819

F.2d 1025, 1028 (11th Cir. 1987). “It is a privilege that is justified only by

exceptional circumstances, such as where the facts and legal issues are so novel or

complex as to require the assistance of a trained practitioner.” Fowler v. Jones,

899 F.2d 1088, 1096 (11th Cir. 1990).

      As applied here, the district court acted within its discretion in refusing to

appoint counsel for Sims. Sims’s claims -- i.e., the denial and delay of medical

treatment -- were relatively straightforward, involving incidents of which Sims had

first-hand knowledge.     Cf. id. at 1091, 1096 (finding that suit for alleged

infringement of inmate’s constitutional right to practice religion and for retaliation

for practice of religion did not present “exceptional circumstances” justifying

appointment of counsel). In fact, the dispostive question in the case involved



                                          8
whether Sims exhausted administrative remedies prior to filing suit -- facts

necessarily known to Sims.      Moreover, as demonstrated by the quality of the

Sims’s written pleadings which included appropriate citations to legal authority,

Sims was capable of representing himself adequately and clearly understood the

fundamental issues in his case.     See id. at 1096.    While Sims, like any other

litigant, may have been helped by the assistance of a lawyer, his case was not “so

unusual that the district court abused its discretion by refusing to appoint counsel.”

Bass, 170 F.3d at 1320.

      AFFIRMED.




                                          9